702 So. 2d 616 (1997)
Birgit HENDERSON, et al., Appellants,
v.
Riama S. REYES, f/k/a Riama S. Henderson, Appellee.
No. 97-804.
District Court of Appeal of Florida, Third District.
December 17, 1997.
William P. McCaughan; Lyons & Smith, P.A., Miami; Perez, Goran & Rodriguez, P.A., Coral Gables, for appellants.
Kluger, Peretz, Kaplan & Berlin, P.A., and Michael D. Ehrenstein, Miami, for appellee.
Before SCHWARTZ, C.J., and JORGENSON and LEVY, JJ.
PER CURIAM.
Birgit Henderson and Maxmillian Henderson appeal from the lower court's orders in favor of Reyes based upon Reyes' motion for partial summary judgment, the order denying clarification or rehearing, and the final summary judgment of foreclosure. For the following reasons, we reverse.
The trial court erred in granting summary judgment in favor of Reyes while there were depositions that had not been completed and an outstanding request for the production of documents. See Collazo v. Hupert, 693 So. 2d 631, 631 (Fla. 3d DCA 1997) (holding that while "discovery was still pending, the trial court should not have entertained a motion for summary judgment until such discovery was concluded.") Hence, the trial court's granting of summary judgment in favor of Reyes was premature.
Reversed and remanded for completion of discovery following which Reyes may renew her motion for summary judgment.